

117 HR 2246 IH: No Honor for Treason Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2246IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Payne (for himself, Mr. Brown, Mr. Thompson of Mississippi, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prohibit military honors at the funeral, burial, or inurnment of an individual convicted of a felony committed on January 6, 2021, in or on the United States Capitol Buildings and Grounds.1.Short titleThis Act may be cited as the No Honor for Treason Act.2.Prohibition of military honors at the funeral, burial, or inurnment of an individual convicted of a felony committed on January 6, 2021, in or on the United States Capitol Buildings and GroundsSection 985(a) of title 10, United States Code, is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following new paragraph (2):(2)A person who has been convicted of a felony committed—(A)on January 6, 2021; and(B)in or on the United States Capitol Buildings and Grounds (as defined and described in sections 5101 and 5102 of title 40)..